   Case 3:19-cv-00657-JPG Document 30 Filed 04/30/20 Page 1 of 2 Page ID #99



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


   UNITED STATES OF AMERICA,
   Plaintiff,

   v.                                                                    Case No. 19–CV–00657–JPG

   $18,340.00 IN UNITED STATES
   CURRENCY,
   Defendant, and

   PASHA K. POURPEZESHK,
   Claimant.

                                  MEMORANDUM & ORDER

  I.    INTRODUCTION

        This is a civil asset-forfeiture case. Before the Court is the Government’s Motion to Strike.

 Claimant Pasha K. Pourpezeshk did not respond. For the reasons below, the Court GRANTS the

 Government’s Motion and DIRECTS the Clerk of Court to strike Claimant’s Demand for Jury

 Trial from the record.

 II.    PROCEDURAL & FACTUAL HISTORY

        The Government launched this suit in June 2019 when it filed a Complaint for Forfeiture.

 (ECF No. 2). Claimant entered in August when he filed a Claim for Assets and an Answer. (ECF

 Nos. 6, 7, and 12). And in April 2020, Claimant filed a Demand for Jury Trial. (ECF No. 27). The

 Government moved to strike the Demand, arguing that it was untimely filed. (ECF No. 29).

 Claimant did not respond.

III.    LAW & ANALYSIS

        In civil asset-forfeiture cases, “[t]rial is to the court unless any party demands trial by jury

 under” Federal Rule of Civil Procedure 38. Supplemental Admiralty and Maritime Claims Rule
 Case 3:19-cv-00657-JPG Document 30 Filed 04/30/20 Page 2 of 2 Page ID #100



G(9). And Rule 38 provides that a party must make a jury trial demand “no later than 14 days after

the last pleading directed to the issue is served.” Fed. R. Civ. P. 38(b) (emphasis added). This is

generally the “point during the pretrial pleading stage” when “the pleadings cease raising new

factual issues . . . .” Commc’ns Maint., Inc. v. Motorola, Inc., 761 F.2d 1202, 1208 (7th Cir. 1985).

“The failure to assert the right in a timely fashion surrenders it.” Stewart v. RCA Corp., 790 F.2d

624, 630 (7th Cir. 1986); Fed. R. Civ. P. 38(d).

        Claimant’s Demand was untimely filed. The last pleading directed to the issues was

Claimant’s Answer, filed in August. See Fed. R. Civ. P. 7(a) (stating that the term “pleading” only

refers to complaints, answers, and replies). Nearly eight months passed before he made a jury trial

demand—far beyond the 14-day deadline. Claimant therefore surrendered the right by failing to

assert it on time.

IV.     CONCLUSION

        The Court GRANTS the Government’s Motion to Strike and DIRECTS the Clerk of Court

to strike Claimant’s Demand for Jury Trial from the record.

        IT IS SO ORDERED.


Dated: Thursday, April 30, 2020
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —2—
